Based upon information contained in I.C. File LH-0267 and upon investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, Brian Allen Cannon, was an eligible volunteer fireman with the Taylor's Bridge Volunteer Fire Department on January 16, 1998, the date of his death.
2. The deceased came to his death as a result of a motor vehicle accident experienced in the course and scope of his official duties as a volunteer fireman with the Taylor's Bridge Volunteer Fire Department. Mr. Cannon was killed instantly when he was thrown from the vehicle during the accident.
3. He was survived by his wife, Mrs. Sharon Gail Fryar Cannon.
**********
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1. The deceased was an eligible volunteer fireman with the Taylor's Bridge Volunteer Fire Department, as defined in N.C. Gen. Stat. § 143-166.2(d) at the time of his death on January 16, 1998.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2(c).
3. The deceased is survived by his wife, Sharon Gail Fryar Cannon, who meets the definition of spouse contained in N.C. Gen. Stat. § 143-166.2(e).
4. The State of North Carolina is obligated to pay the wife the sums called for in N.C. Gen. Stat. § 143-166.3.
AWARD
There is hereby awarded to Sharon Gail Fryar Cannon the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Hereafter, Sharon Gail Fryar Cannon shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment, reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments hereto.
No costs are assessed before the Commission.
This the ____________ day of __________________, 1998.
                                  S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ _______________________ THOMAS J. BOLCH COMMISSIONER
JHB/kws